Exhibit 10.2
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR REGISTERED OR QUALIFIED UNDER APPLI­CABLE STATE
SECURITIES LAWS IN RELIANCE UPON EXEMPTIONS THEREFROM.  THE HOLDER MAY NOT
OFFER, SELL, TRANSFER, ASSIGN, PLEDGE, HYPOTHECATE, OR OTHERWISE DISPOSE OF OR
ENCUMBER THIS NOTE EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION AND/OR QUALIFICATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.
 
 January 4, 2010
 Draper, Utah
 
aVINCI MEDIA CORPORATION
SECURED CONVERTIBLE PROMISSORY NOTE
 
aVinci Media Corporation, a Delaware corporation (the “Issuer”), for value
received, hereby promises to pay to _________________ (the “Payee”) at
_______________, or at such other address as the Payee may designate in writing,
the principal sum of _______________ in lawful money of the United States,
together with interest thereon from the date hereof at the interest rate
hereinafter set forth until payment in full of the outstanding principal
balance.
 
1. MATURITY.  Unless converted into Preferred Stock (as defined in Section 7(a))
by the Payee pursuant to its conversion rights set forth in Section 7(a), the
Issuer shall repay all of the outstanding principal balance and all accrued and
unpaid interest on the earliest of (i) December 31, 2011, (ii) the sale of all
of the then outstanding shares of the Issuer’s common stock (the “Common
Stock”), (iii) the sale of all of the then outstanding equity securities of the
Issuer’s subsidiary, aVinci Media, LC, a Utah limited liability company (the
“Subsidiary”), (iv) the sale of all or substantially all of the assets of the
Issuer or the Subsidiary, (v) the merger of the Issuer with or into another
entity where immediately after such merger the Issuer’s former shareholders own
less than fifty percent (50%) of the outstanding voting securities of the
surviving entity (or the surviving entity’s parent entity if there is one), or
(vi) the occurrence of a Default, as provided in Section 8.
 
2. INTEREST.
 
(a) Interest Rate.  The outstanding principal balance of this Note shall bear
interest at the annual rate of eight percent (8.0%).  Interest shall accrue on
the actual number of days elapsed based upon a three hundred sixty-five
(365)-day year.  Interest shall compound quarterly.  Interest shall be due and
payable on the maturity of this Note.
 
(b) Additional Interest.  As additional interest, whenever the Issuer makes a
distri­bution to the holders of the outstanding Preferred Stock, the Issuer
shall pay the Payee the amount that the Payee would receive if the principal and
accrued interest of this Note had been converted into Preferred Stock pursuant
to Section 7(a) immediately prior to the record date for such distribu­tion.
 
(c) Late Charge.  If the Payee has not received any payment of principal or
interest required pursuant to the terms of this Note within five (5) days after
the date when such payment was due and payable, then the Issuer shall pay the
Payee a late charge equal to three percent (3%) of the past due payment
amount.  Such late charge is for the purpose of defraying the expenses incident
to handling such delinquent payment, and represents a reasonable estimate by the
Payee and the Issuer of a fair compensation for the losses sustained by the
Payee due to the Issuer’s failure to make timely payment.
 
1

--------------------------------------------------------------------------------


 
(d) Default Interest Rate.  If the Issuer is in Default (as defined in Section
8) then the interest rate set forth in Section 2(a) shall be increased by five
percent (5%) per annum for such time as the Issuer is in Default.
 
(e) Usury Savings Clause.  Notwithstanding anything else to the contrary, the
interest rate provided for herein shall not exceed the maximum rate of interest
allowed under appli­cable usury law.  Any payment paid in excess of this maximum
rate of interest shall be deemed to be a prepayment of principal,
notwithstanding the advance notice provisions set forth in Section 3.  All
payments received hereunder shall be applied first to expenses payable to the
Payee pursuant to the terms hereof, next to accrued interest, and then to the
outstanding principal balance hereof.
 
3. PREPAYMENT.  At its option, the Issuer may prepay all or any portion of the
out­standing principal balance of this Note at any time or from time to time
without penalty or premium by giving the Payee not less than thirty (30) days
advance written notice and paying one hundred percent (100%) of the principal
amount being prepaid plus all accrued and unpaid interest thereon.  All
principal amounts prepaid shall cease to bear interest on the date of
payment.  The Payee may not convert (as set forth in Section 7) any principal or
accrued interest that is prepaid after the date of payment.
 
4. TRANSFER.  The Payee may not offer, sell, transfer, assign, pledge,
hypothecate, or otherwise dispose of or encumber this Note without the prior
written consent of the Issuer, which consent the Issuer may not unreasonably
withhold.  The Payee may transfer this Note to an affiliate of the Payee without
the Issuer’s consent if the Payee complies with all federal and applicable state
securities laws.
 
5. SECURITY.  This Note is secured pursuant to that certain Security Agreement,
of even date herewith (the “Security Agreement”) by and among the Payee, John E.
Tyson, a Nevada resident (“Tyson”), the Issuer, and the Subsidiary.
 
6. SENIORITY.  This Note shall be considered as “Senior Debt” and shall be
senior or prior in right of payment of principal and interest to all present and
future debt of the Issuer, except for that certain Secured Convertible
Promissory Note (the “Tyson Note”) of even date herewith by the Issuer in favor
of Tyson, which promissory note shall be considered of equal right and priority
to this Note, and except for all purchase money obligations outstanding on the
date hereof that are secured by the property purchased by such obligation.  The
Issuer shall not incur, create, assume, guarantee, or otherwise become liable
for any new debt that is senior or pari passu to this Note, unless the proceeds
of such new debt will be used to repay this Note and the Tyson Note in full.
 
2

--------------------------------------------------------------------------------


 
7. CONVERSION.
 
(a) Conversion.  At the option of the Payee, at any time and from time to time,
the Payee may convert all or any portion of the outstanding principal balance
and/or accrued but unpaid interest on this Note (in any amount) into that number
of fully paid and nonassessable shares of the Issuer’s most senior class of
convertible preferred shares outstanding at the time of the conversion or other
applicable times as the case may be (the “Preferred Stock”), rounded to the
nearest full share, that at such time would be convertible into the number of
shares of Common Stock equal to the quo­tient of the amount of principal and/or
accrued interest on this Note being converted divided by the then Conversion
Price (as such term is defined in Section 7(d)).  All accrued but unpaid
interest with respect to any principal portion of this Note that is converted
may also be converted into shares of Preferred Stock or may be paid in cash at
the maturity of this Note at the election of the Payee.  The Payee may convert
any accrued but unpaid interest without converting the principal as to which
such interest was accrued.
 
(b) Exercise of Conversion Rights.  To exercise the election to convert this
Note, the Payee shall (i) give written notice to the Issuer of the election to
convert, (ii) surrender this Note, and (iii) provide the Issuer a written
representation letter containing such representations as the Issuer may
reasonably request to comply with federal and all applicable state securities
laws.  The Issuer shall issue and deliver to the Payee a certificate or
certificates for the shares of Preferred Stock to which the Payee is
entitled.  The conversion shall be deemed to have been made immediately prior to
the close of business on the later of the date that the Payee surrenders this
Note or the date that the Payee provides the written representation letter, and
the Payee shall be treated for all purposes as the record holders of such shares
of Preferred Stock as of that date.
 
(c) Fractional Share.  The Issuer shall not issue any fractional share of
Preferred Stock on the conversion of this Note.  If any fractional share would,
except for the provisions of this Section 7(c), be issuable on the conversion of
this Note, then instead the Issuer shall pay the Payee an amount in cash
(computed to the nearest cent) equal to the current market value of the
fractional share, or if there is no current market value for the Preferred
Stock, then the Issuer’s Board of Directors in good faith shall determine the
fair market value of the Preferred Stock.
 
(d) Conversion Price.  The conversion price (the “Conversion Price”) initially
shall be Six Cents ($0.06).  The Conversion Price shall be subject to adjustment
from time to time in the event of a stock split or combination of shares of
Common Stock or a dividend payable in shares of Common Stock, or in the event
the Issuer issues shares of Common Stock for a price less than the then
Conversion Price, issues options, warrants, or rights exercisable to purchase
shares of Common Stock at an exercise price less than the then Conversion Price,
issues securities convertible into shares of Common Stock at a conversion price
less than the then Conversion Price, or issues options, warrants, or rights
exercisable to purchase securities convertible into shares of Common Stock at a
conversion price less than the then Conversion Price (collectively, a “Dilution
Event”).  Notwith­standing the foregoing, a Dilution Event shall not include the
issuance of shares of Common Stock on the exercise of options or warrants or the
conversion of convertible securities outstanding on the date hereof.  Upon a
Dilution Event, the Conversion Price shall be adjusted, rounded to the nearest
One-Tenth of One Cent ($.001), to be equal to the Conversion Price immediately
prior to the Dilu­tion Event, multiplied by a fraction, the numerator of which
is the sum of (a) the number of shares of Common Stock outstanding on a fully
diluted basis immediately prior to the Dilution Event plus (b) the number of
shares of Common Stock that the aggregate consideration received or deemed to be
received pursuant to Section 7(e) in the Dilution Event giving rise to this
adjustment would purchase at the then Conversion Price, and the denominator of
which is the number of shares of Common Stock outstanding on a fully diluted
basis immediately after the Dilution Event.  If a Dilution Event also results in
the adjustment of the conversion price of the Preferred Stock according to its
terms, then the Conversion Price shall not be adjusted to the extent that the
effect of the adjustment of the Conversion Price is duplicative of the effect of
the adjustment of the conversion price of the Preferred Stock.  The Issuer shall
give the Payee prompt notice of any adjustment pursuant to this Section 7(d),
including copies of all documents and calculations supporting such adjustment.
 
(e) Consideration Received. The consideration received by the Issuer for any
Dilu­tion Event shall be the sum of all cash and the fair market value of all
property other than cash, as determined by the Issuer’s Board of Directors in
good faith and reasonably acceptable to the Payee, received or applied to the
benefit of the Issuer plus, for options, warrants, and rights, the amount equal
to the exercise price multiplied by the number of securities subject to such
option, warrant, or right.  When equity securities are issued in connection with
debt securities, the debt securities shall be valued at their full face value
when allocating the consideration received by the Issuer between the equity and
debt securities.  Shares issued in a split, combination, or dividend of the
Common Stock shall be deemed to be issued for no consideration.
 
3

--------------------------------------------------------------------------------


 
(f) Reclassification.  If the Issuer reorganizes or reclassifies its capital
stock such that the Preferred Stock no longer exists, then this Note shall
thereafter be convertible into the number of shares or other securities or
property to which a holder of the number of shares of Preferred Stock issuable
on conversion of this Note would have been entitled on the reorganization or
reclassification, and the Issuer’s Board of Directors shall make appropriate
adjustments to this Section 7, including but not limited to adjustments to the
Conversion Price, such that this Section 7 shall thereafter be applicable, as
nearly as possible, to the shares or other property thereafter issuable on
conversion of this Note.  The Issuer shall notify the Payee in writing of the
date on which the reorganization or reclassification is to take place and the
record date as of which holders of record of shares of Preferred Stock shall be
entitled to exchange such shares for securities or other property deliverable on
such reorganization or reclassification.  The notice shall be mailed at least
ten (10) days prior to the earlier of the date on which the reorganization or
reclassification is to take place or the record date.
 
(g) Reservation of Shares.  The Issuer shall at all times reserve and keep
available, out of its authorized but unissued shares of Preferred Stock, the
full number of shares of Preferred Stock issuable on conversion of the principal
and accrued interest of this Note.  The Issuer shall from time to time, in
accordance with Delaware law, increase the authorized number of shares of
Preferred Stock if at any time the authorized number of shares of Preferred
Stock remaining unissued shall not be sufficient to permit the conversion of
this Note.
 
(h) Taxes.  The Issuer shall pay all issue and other taxes that may be payable
on the conversion of this Note, except that the Issuer shall not be required to
pay any tax that may be payable with respect to any transfer involved in the
issue and delivery of shares of Preferred Stock in a name other than that of the
Payee.  No such issue or delivery shall be made unless and until the Payee has
paid the Issuer the amount of any such tax or has established to the
satisfaction of the Issuer that such tax has been paid.
 
(i) Notice of Transaction.  If the Issuer (or the Subsidiary) intends to enter
into a transaction of the type set forth in Section 1(ii) through (v), or pay
any dividend or distribution on the Preferred Stock or the Common Stock, then
the Issuer shall give the Payee written notice thereof within thirty (30) days
prior to the consummation of such transaction.
 
8. DEFAULT.  Upon the occurrence of any of the following (a “Default”), the
Payee may declare the outstanding principal balance of this Note and all accrued
but unpaid interest immediately due and payable, by giving written notice to the
Issuer:
 
(a) Failure to Pay.  The Issuer fails to make any payment of principal or
interest of this Note within five (5) days of the date such payment was due and
payable; or
 
(b) Event of Default.  There is an Event of Default as set forth in the Security
Agreement.
 
4

--------------------------------------------------------------------------------


 
9. COLLECTION.  In the event of a Default, the Payee may place this Note in the
hands of an attorney for collection and the Issuer shall pay all costs of
collection, including but not limited to court costs and attorneys’ fees.
 
10. WAIVER.  The Issuer hereby waives diligence, presentment, protest, notice of
protest, notice of dishonor, and notice of nonpayment of this Note, and
specifically consents to and waives notice of any renewal or extension of this
Note.  The Issuer hereby waives the benefits of the statute of limitations to
the maximum extent allowed by law.  No delay by the Payee in exercising any
power or privilege hereunder, nor the single or partial exercise of any power or
privilege hereunder, shall preclude any other or further exercise thereof, or
the exercise of any other power or privilege hereunder.
 
11. AMENDMENT.  This Note may be waived, changed, modified, or amended only with
the written consent of the parties hereto.
 
12. NOTICES.  All notices or other communications required or permitted to be
given pursuant to this Note shall be in writing and shall be delivered
personally or sent by overnight courier or by certified mail, return receipt
requested.  Notices delivered personally or sent by overnight courier shall be
effective on the date received, while notices sent by certified mail, return
receipt requested, shall be deemed to have been received and to be effective
three (3) business days after deposit into the mails.  Notices shall be given to
the Issuer at the following address, to the Payee at the address set forth in
the introductory paragraph of this Note, or to such other address as any party
may designate in writing:
 
If to the Issuer: 
Mr. Chett B. Paulsen
Chief Executive Officer
aVinci Media Corporation
11781 South Lone Peak Parkway
Suite 270
Draper, Utah  84020-6884


13. ASSIGNMENT.  Subject to the restrictions on transfer described in Section 4,
the rights and obligations of the Issuer and the Payee shall be binding upon and
inure to the benefit of its successors, assigns, heirs, executors,
administrators, and transferees.
 
14. LAW GOVERNING.  This Note has been negotiated, executed, and delivered and
shall be performed in the State of Utah, and shall be governed by and construed
and enforced in accordance with the laws of the State of Utah, without regard
for its conflict of laws rules.  The parties hereby irrevocably submit to the
exclusive jurisdiction of the courts of the State of Utah and any United States
District Court situated in the State of Utah for any suit or proceeding arising
out of or based upon this Note.
 
15. CONSTRUCTION.  The headings in the Sections of this Note are for convenience
only and shall not constitute a part hereof.  All references to numbered
sections contained herein refer to the sections of this Note unless otherwise
expressly stated.  Whenever the context so requires, the masculine shall include
the feminine and the neuter, the singular shall include the plural, and
conversely.  The terms and all parts of this Note shall in all cases be
interpreted simply and according to their plain meaning and neither for nor
against any party hereto.
 
16. TIME OF THE ESSENCE.  Time is hereby expressly declared to be of the essence
of this Note and of every provision hereof.
 
17. WAIVER OF TRIAL BY JURY.  THE ISSUER HEREBY WAIVES TRIAL BY JURY WITH
RESPECT TO ANY ACTION, CLAIM, SUIT, OR PROCEEDING IN CON­NECTION WITH OR ARISING
OUT OF (i) THIS NOTE, (ii) THE RELATIONSHIP BETWEEN THE ISSUER AND PAYEE OF
DEBTOR AND CREDITOR, (iii) ANY CLAIM OF INJURY OR DAMAGE RELATING TO ANY OF THE
FOREGOING, OR (iv) THE ENFORCEMENT OF ANY REMEDY UNDER ANY STATUTE WITH RESPECT
THERETO.  THE PARTIES INTEND THAT THE SHAREHOLDERS, OFFICERS, AGENTS, EMPLOYEES,
ATTORNEYS, AND REPRESENTATIVES OF THE ISSUER AND THE PAYEE BE INTENDED THIRD
PARTY BENEFICIARIES OF THIS SECTION 17.  THE ISSUER HAS HAD THE OPPORTUNITY TO
OBTAIN THE ADVICE OF LEGAL COUN­SEL BEFORE SIGNING THIS AGREEMENT AND
ACKNOWLEDGES THAT IT HAS VOLUNTARILY AGREED TO THIS WAIVER OF THE RIGHT TO A
TRIAL BY JURY WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND LEGAL CONSEQUENCE.
 
[signature on the next page]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Issuer has caused this Note to be issued on the date
first written above.
 

 
aVinci Media Corporation
         
 
By:
/s/        Chett B. Paulsen      
Chief Executive Officer
         

 

             
 
By:
/s/        Edward B. Paulsen      
Secretary
         

 





6




